Citation Nr: 1453196	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 307	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to an increased initial rating for hypertension.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2002 and from November 2002 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that the Veteran filed a petition to reopen a claim for a right knee disability.  In the August 2011 rating decision, the RO recharacterized the petition as a petition to reopen the Veteran's previously disallowed claim for a bilateral knee disability.  The Veteran perfected his appeal.  At his November 2012 hearing, the Veteran clarified that his left knee was fine and that his petition to reopen was only with regard to his right knee.  Accordingly, the Board has recharacterized the issue as stated on the cover page.  

The issues of entitlement to service connection for a right knee disability, a right hand disability, and entitlement to an increased initial rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a right knee disability was most recently denied in an August 2005 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  Evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability. 

3.  The Veteran's claim for entitlement to service connection for a right hand disability was last finally denied in an August 2005 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

4.  Evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right hand disability. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2005 rating decision that denied service connection for a right hand disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  The criteria to reopen the claim for service connection for a right hand disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claims were denied on any basis in conjunction with the evidence already of record.  Id.  

In September 2002, the Veteran filed claims to establish service connection for, inter alia, bilateral knee and right hand disabilities.  The Veteran's claims were denied in a November 2002 rating decision on the basis that there was no evidence of current diagnoses.  The Veteran's right hand claim was adjudicated, because of new and material evidence, in a January 2003 rating decision, which confirmed the prior denial.  Although notification of the rating decisions and his appellate rights was sent to his address of record, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the November 2002 and January 2003 rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In August 2005, after the Veteran's second period of service, additional service treatment records were associated with his claims file.  An August 2005 rating decision found that new and material evidence had not been received to reopen the Veteran's claims for entitlement to service connection for a bilateral knee disability and for a right hand disability.  Although notification of this rating decision and his appellate rights was sent to his address of record, he did not perfect an appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the August 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In January 2011, the Veteran filed an informal petition to reopen his claim for entitlement to service connection for a right hand disability.  In April 2011, he submitted a formal petition to reopen his claims of entitlement to service connection for a right knee disability and a right hand disability.  The Veteran's petitions were denied in an August 2011 rating decision, which found that new and material evidence had not been received.  The Veteran timely appealed.  

Although the AOJ previously denied the Veteran's petitions to reopen, the Board is required to address the issues of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claims end, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claims is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final August 2005 rating decision includes VA treatment records and the Veteran's testimony at his November 2013 videoconference hearing.  All the evidence is new, in that it was not previously of record at the time of the August 2005 rating decision.  Furthermore, the evidence is material because it addresses on-going post-service right knee and right hand symptoms and medical treatment, which were elements the AOJ found lacking in its original decision.  

With regard to his right knee, the Veteran testified that his knee locked up, was painful, and that he had been prescribed medication for it through the VA.  With regard to his right hand, the Veteran testified that his symptoms included a visible knot on his hand, pain, numbness, and reduced strength.  A January 2012 treatment record also indicated that the Veteran was referred for \X-rays and physical therapy for his right knee and prescribed pain medication for an undisclosed condition.  The January 2012 VA treatment record also indicated that the Veteran had arthritis, nerve damage, and reduced range of motion in his right hand.  As this evidence goes to the previously unestablished element for service connection, proof of current disabilities, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claims of entitlement to service connection for a right knee disability and a right hand disability are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for right hand disability is reopened, and to that extent only, the appeal is granted.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Initially, the Board notes that the evidence of record suggests that there may be outstanding VA treatment records.  At his November 2013 hearing, the Veteran testified that he received treatment at the Florence, South Carolina VA facility every three-to-four months for his hypertension.  The most recent VA treatment records are dated in February 2012.  Additionally, a January 2012 treatment record indicated that the Veteran was referred for X-rays of his right knee and physical therapy for his right knee symptoms.  The treatment records through February 2012 do not document the requested treatment.  Accordingly, updated VA treatment records must be obtained.  

Having reopened the Veteran's service connection claims, VA examinations are warranted to determine the nature and etiology of the Veteran's current right knee and right hand disabilities.  

With regard to the Veteran's increased rating claim for hypertension, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran's most recent VA examination for hypertension was in November 2011, over three years ago.  At the time of his November 2011 examination, the Veteran was not prescribed continuous medication to manage his hypertension.  At his November 2013 hearing, the Veteran testified that he now required continuous medication to manage his blood pressure.  A January 2012 VA treatment record confirmed that the Veteran was prescribed Lisinopril for hypertension.  As such, the Board finds that the Veteran's condition has worsened since his last VA examination.  Accordingly, the Board finds that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected hypertension.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).
Accordingly, the case is REMANDED for the following actions:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Columbia, South Carolina, and all associated outpatient clinics dated from February 2012 to the present and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claims, and the consequences for failure to report for a VA examination without good cause.  38 C.F.R. § 3.655 (2014).

3.  Schedule the Veteran for an appropriate VA examination(s) to assess the nature and etiology of his right knee and right hand disabilities.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service injuries, the examiner is asked to opine on the following: 

a.  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability began in service, was incurred in service, or is otherwise related to service?

b.  Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right hand disability began in service, was incurred in service, or is otherwise related to service?
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions should be accompanied by a complete rationale.

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected hypertension.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  

All opinions should be accompanied by a complete rationale.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


